Name: Commission Directive (EU) 2015/1127 of 10 July 2015 amending Annex II to Directive 2008/98/EC of the European Parliament and of the Council on waste and repealing certain Directives (Text with EEA relevance)
 Type: Directive
 Subject Matter: energy policy;  deterioration of the environment;  environmental policy
 Date Published: 2015-07-11

 11.7.2015 EN Official Journal of the European Union L 184/13 COMMISSION DIRECTIVE (EU) 2015/1127 of 10 July 2015 amending Annex II to Directive 2008/98/EC of the European Parliament and of the Council on waste and repealing certain Directives (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/98/EC of the European Parliament and of the Council of 19 November 2008 on waste and repealing certain Directives (1) and in particular Article 38(1) thereof, Whereas: (1) Annex II to Directive 2008/98/EC sets out a non-exhaustive list of recovery operations. (2) The R1 operation in Annex II to Directive 2008/98/EC applies to waste replacing fuel or other means to generate energy. This includes incineration facilities dedicated to the processing of municipal solid waste only where their energy efficiency meet the threshold established by using the energy efficiency formula (R1 formula) referred to in Annex II to Directive 2008/98/EC. (3) It results from technical evidence that local climate conditions in the Union influence the amounts of energy that can technically be used or produced in the form of electricity, heating, cooling or processing steam by incineration facilities dedicated to the processing of municipal solid waste. (4) A report from the Joint Research Centre of the European Commission has shown that in order to achieve a level playing field in the Union it is reasonable to compensate incineration facilities affected by the impact of local climatic conditions with a climate correction factor (CCF) applicable to the R1 formula. Such factor should be based on the reference document on Best Available Techniques for waste incineration. (5) As a result of the application of a CCF some disposal incineration installations would meet the R1 formula threshold and thus automatically become recovery incineration facilities. Notwithstanding that, the application of such a correction factor should remain an incentive for incineration plants to achieve high efficiency of energy production from waste in line with the objectives and the waste hierarchy laid down in Directive 2008/98/EC. (6) The CCF applicable to the R1 formula should be based on climatic conditions for the incineration facility location. (7) Directive 2008/98/EC should therefore be amended accordingly. (8) The measures provided for in this Directive are in accordance with the opinion of the Committee established by Article 39 of Directive 2008/98/EC, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex II to Directive 2008/98/EC is amended as set out in the Annex. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 July 2016, at the latest. They shall forthwith communicate to the Commission the text of those provisions. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 10 July 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 312, 22.11.2008, p. 3. ANNEX In Annex II to Directive 2008/98/EC, the following text is added under footnote (*): The energy efficiency formula value will be multiplied by a climate correction factor (CCF) as shown below: 1. CCF for installations in operation and permitted in accordance with applicable Union legislation before 1 September 2015. CCF = 1 if HDD >= 3 350 CCF = 1,25 if HDD <= 2 150 CCF =  (0,25/1 200) Ã  HDD + 1,698 when 2 150 < HDD < 3 350 2. CCF for installations permitted after 31 August 2015 and for installations under 1 after 31 December 2029: CCF = 1 if HDD >= 3 350 CCF = 1,12 if HDD <= 2 150 CCF =  (0,12/1 200) Ã  HDD + 1,335 when 2 150 < HDD < 3 350 (The resulting value of CCF will be rounded at three decimal places). The value of HDD (Heating Degree Days) should be taken as the average of annual HDD values for the incineration facility location, calculated for a period of 20 consecutive years before the year for which CCF is calculated. For the calculation of the value of HDD the following method established by Eurostat should be applied: HDD is equal to (18 °C  Tm) Ã  d if Tm is lower than or equal to 15 °C (heating threshold) and is nil if Tm is greater than 15 °C; where Tm is the mean (Tmin + Tmax/2) outdoor temperature over a period of d days. Calculations are to be executed on a daily basis (d = 1), added up to a year.